Citation Nr: 0711401	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  00-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic arthritic 
disorder to include lumbar spondylosis.  

2.  Entitlement to an increased disability evaluation for the 
veteran's Reiter's syndrome, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from November 1980 to March 
1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by 
which the RO determined that new and material evidence had 
not been received to reopen the veteran's claim of 
entitlement to service connection for lumbar spine 
degenerative disc disease.  In February 1997, the veteran 
submitted a notice of disagreement (NOD).  In March 1997, the 
RO issued a statement of the case (SOC) to the veteran and 
his accredited representative.  In October 1997, the veteran 
submitted a substantive appeal.  In October 1997, the RO 
issued a supplemental statement of the case (SSOC) to the 
veteran and his accredited representative.  Therein, the RO 
denied service connection for a "back condition" and 
arthritis.  

By November 1998 rating decision, the RO denied an increased 
evaluation for the veteran's service-connected Reiter's 
syndrome.  In March 1999, the veteran submitted a NOD with 
the denial of an increased evaluation for his Reiter's 
syndrome.  

In June 1999, the veteran was afforded a videoconference 
hearing before one of the undersigned Acting Veterans Law 
Judges.  In August 1999, the Board determined that new and 
material evidence had been received to reopen the veteran's 
claim of entitlement to service connection for lumbar spine 
degenerative disc disease; determined that the reopened claim 
was not well-grounded; denied that claim; determined that 
"in August 1997, a NOD (for a "back condition") was 
received from the veteran to initiate an appeal from an 
October 1997 decision (in the form of a supplemental 
statement of the case), which denied service connection for 
arthritis as secondary to service-connected Reiter's 
syndrome;" and remanded the issues of service connection for 
arthritis and an increased evaluation for Reiter's syndrome 
to the RO for addition action.  

In December 1999, the RO issued a SOC which addressed the 
issues of service connection for chronic arthritis to include 
lumbar spondylosis and an increased evaluation for the 
veteran's Reiter's syndrome.  In August 2000, the veteran 
submitted an Appeal to the Board (VA Form 9).  In January 
2001, the RO granted the veteran's request for a 60 day 
extension in which to perfect his substantive appeal.  In 
January 2007, the veteran was afforded a videoconference 
before the other undersigned Acting Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

At the January 2007 videoconference hearing before the 
undersigned Acting Veterans Law Judge, the veteran testified 
that he had been treated for his Reiter's syndrome a few days 
prior to the hearing at the Wade Park, Ohio VA medical 
facility.  Clinical documentation of the cited treatment is 
not of record.  The RO should obtain all relevant VA 
treatment records that could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

In reviewing the record, the Board observes that the report 
of a July 2005 VA examination for compensation purposes notes 
that the examiner concluded that it was "less likely than 
not" that the veteran had either active Reiter's syndrome or 
any sequelae thereof.  VA clinical documentation dated in 
January 2006 indicates that the veteran had active Reiter's 
disease.  At the January 2007 videoconference, the veteran 
testified that he had sustained a significant weight loss 
associated with his Reiter's syndrome.  

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Given the apparent conflict in the clinical record, 
the Board finds that an additional VA examination would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:  

1.  Request that copies of all available 
VA clinical documentation pertaining to 
the veteran's treatment after July 2006, 
including that provided at the Wade Park, 
Ohio VA medical facility and not already 
of record, be forwarded for incorporation 
into the record.  

2.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his arthritic disorder and 
service-connected Reiter's syndrome.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner or 
examiners should specifically state 
whether the veteran has active Reiter's 
syndrome or any chronic residuals 
thereof.  

The examiner or examiners should advance 
an opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
any identified chronic arthritic disorder 
had its onset during active service; 
otherwise originated during such service; 
and/or is etiologically related to and/or 
increased in severity beyond its natural 
progression due to his Reiter's syndrome 
and other service-connected disabilities?  

Send the claims folders to the examiner 
or examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

3.  Then readjudicate the veteran's 
entitlement to service connection for an 
arthritic disorder to include lumbar 
spondylosis and an increased evaluation 
for his Reiter's syndrome.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a SSOC 
addressing all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the SOC.  The veteran should 
be given the opportunity to respond to 
the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



	                        
____________________________________________
	C. Kedem
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

